           Case 5:20-cr-00168-G Document 38 Filed 10/23/20 Page 1 of 3




              IN THE UNITED STATES DISTRICT COURT FOR THE
                     WESTERN DISTRICT OF OKLAHOMA

UNITED STATES OF AMERICA,                            )
                                                     )
              Plaintiff,                             )
                                                     )
              -vs-                                   ) No. CR- 20-168-G
                                                     )
CHRISTOPHER STEVEN LEDBETTER,                        )
                                                     )
              Defendant.                             )

                               APPLICATION TO SEAL

       COMES NOW the plaintiff, United States of America, by Timothy J. Downing,

United States Attorney for the Western District of Oklahoma, through Matt Dillon,

assistant United States Attorney, and applies, pursuant to Local Criminal Rule 12.2, for an

Order sealing the Joint Motion for Extension to File Sentencing Memoranda and to

Continue Sentencing in the above-captioned case.

       An Order sealing this document is requested because the motion discusses the health

of one of the parties.

       Further, the Court has the authority to seal documents in appropriate circumstances.

United States v. McVeigh, 119 F.3d 806, 811 (10th Cir. 1997) (finding the district court has

authority to seal judicial documents “if right to access is outweighed by the interests

favoring nondisclosure.”); United States v. Hickey, 767 F.2d 705, 708 (10th Cir. 1985) (“All

courts have supervisory powers over their own records and files” and may, in their

discretion seal documents . . . .); Crystal Grower’s Corp. v. Dobbins, 616 F.2d 458, 461

(10th Cir. 1980) (“It is beyond question that this court has discretionary power to control
           Case 5:20-cr-00168-G Document 38 Filed 10/23/20 Page 2 of 3




and seal, if necessary, records and files in its possession.”). See also In re Knight Pub. Co.,

743 F.2d 231, 234 (4th Cir. 1984) (In criminal cases, “[t]he trial court has supervisory power

over its own records and may, in its discretion, seal documents if the public’s right of access

is outweighed by competing interest.”); see United States v. Martin, 746 F.2d 964 (3d Cir.

1984) (recognizing district court has authority to seal judicial records and documents); In

re Knoxville News-Sentinel Co., 723 F.2d 470, 474 (6th Cir. 1983) (finding court has power

to seal files where a party’s interest in privacy may outweigh the public interest in

disclosure); Matter of Sealed Affidavit(s) to Search Warrants, 600 F2d 1256, 1257 (9th Cir.

1979) (per curiam) (holding that courts have inherent power to seal documents).

       WHEREFORE, the government requests that the Court issue an Order sealing the

Joint Motion for Extension to File Sentencing Memoranda and to Continue Sentencing.

                                                  Respectfully submitted,

                                                  TIMOTHY J. DOWNING
                                                  United States Attorney


                                                  s/Matt Dillon
                                                  MATT DILLON, Bar No. 19321
                                                  Assistant U.S. Attorneys
                                                  210 Park Avenue, Suite 400
                                                  Oklahoma City, Oklahoma 73102
                                                  (405) 553-8700(Office)
                                                  (405) 553-8888 (Fax)
                                                  Matthew.dillon@usdoj.gov




                                              2
          Case 5:20-cr-00168-G Document 38 Filed 10/23/20 Page 3 of 3




                            CERTIFICATE OF SERVICE

       I hereby certify that on October 23, 2020, I electronically transmitted the attached
document to the Clerk of Court using the ECF System for filing and transmittal of a Notice
of Electronic Filing to the following ECF registrant: Michael Johnson


                                                s/MATT DILLON
                                                Assistant U.S. Attorney




                                            3
